DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tyree Jr. et al. (US 4,783,972) in view of Klee (RE 28,712) and Perez (US 3,698,205).
	Per claim 1, Tyree teaches a food freezer (fig. 1), comprising: a first housing (see annotated figure below) having a first chamber (space inside first housing) arranged internally within for providing a freezing gas (sprayed liquid cryogen from 27 will vaporize and become a freezing gas) to a food product (“food products”, col. 2, line 53) within the first chamber; a second housing (see annotated figure below) having a second chamber (space inside second chamber) arranged internally within and being in fluid communication with the first chamber for exhausting the freezing gas from the first chamber (via 43) but fails to explicitly teach an adjustable opening disposed at a common wall between the first chamber and the second chamber for controlling a flow of the freezing gas moving from the first chamber to the second chamber, the adjustable opening disposed to provide a flow path for the flow of the freezing gas from the first chamber to a region of the second chamber for exhaust from said second chamber to an area external to the first housing and the second housing and a pressure curtain comprising the exhaust and disposed at the second chamber to prevent atmosphere from the area external to the first housing and the second housing from entering said housings.

    PNG
    media_image1.png
    407
    878
    media_image1.png
    Greyscale

 	Regarding the adjustable opening, Klee teaches a cryogenic flow freezer including an adjustable opening (76; “a pivoted control blade 76 is provided for varying the flow pattern of the gas at the product inlet”, col. 3, lines 61-62) disposed at a common wall (see wall 76 is attached thereto) between a first chamber (i.e. see annotated figure below) and a second chamber (see annotated figure below) for controlling a flow of freezing gas moving from a first chamber to the second chamber, the adjustable opening disposed to provide a flow path for the flow of freezing gas from the first chamber to a region of the second chamber for exhaust from said second chamber to an area external to the first housing and the second housing (via 52 and 54) for increased thermal efficiency (col. 2, lines 24-25).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an adjustable opening (76; “a pivoted control blade 76 is provided for varying the flow pattern of the gas at the product inlet”, col. 3, lines 61-62) disposed at a common wall (see wall 76 is attached thereto) between a first chamber (i.e. see annotated figure below) and a second chamber (see annotated figure below) for controlling a flow of freezing gas moving from a first chamber to the second chamber, the adjustable opening disposed to provide a flow path for the flow of freezing gas from the first chamber to a region of the second chamber for exhaust from said second chamber to an area external to the first housing and the second housing, as taught by Klee in the invention of Tyree, in order to advantageously increase the thermal efficiency of the system (col. 2, lines 24-25).

    PNG
    media_image2.png
    430
    758
    media_image2.png
    Greyscale

 	Regarding the pressure curtains to isolate chambers from atmosphere air is old and well known.  For example, Perez teaches a cooling system wherein a pressure curtain comprises exhaust and disposed at a second chamber (4) to prevent atmosphere from an area (10) external a first housing (housing enclosing chamber 2) and a second housing (housing enclosing chamber 4) from entering said housings (see figure of Perez) for maintaining desired temperatures in multiple chambers (col. 1, lines 41-43 of Perez).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pressure curtain comprising exhaust and disposed at a second chamber to prevent atmosphere from an area external a first housing and a second housing from entering said housings, as taught by Perez in the combined teachings, in order to advantageously maintain desired temperatures in multiple chambers (col. 1, lines 41-43), thereby allowing for greater food processing capability.
	Per claim 2, Tyree, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Tyree, as modified, fails to explicitly teach wherein the adjustable opening comprises a mechanical shutter or movable door type mechanism for providing the flow path between the first chamber and the second chamber.
	However Klee teaches a cryogenic flow freezer wherein an adjustable opening (76) comprises a mechanical shutter (“pivoted control blade”, col. 3, line 61 is considered a mechanical shutter) for increased thermal efficiency (col. 2, lines 24-25).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an adjustable opening comprising a mechanical shutter, as taught by Klee in the invention of Tyree, as modified, in order to advantageously increase the thermal efficiency of the system (col. 2, lines 24-25).
	Per claim 3, Tyree, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Tyree, as modified, fails to explicitly teaches wherein the adjustable opening (38) comprises a pair of movable plates which co-act for providing the flow path between the first chamber (16; 116) and the second chamber (30; 130).
	However, Klee teaches a cryogenic flow freezer wherein an adjustable opening (76) comprises a movable plate (“pivoted control blade”, col. 3, line 61 is considered a mechanical shutter) for providing a flow path between a first chamber and a second chamber (see figure 1a) for increased thermal efficiency (col. 2, lines 24-25).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an adjustable opening comprising a movable plate for providing a flow path between a first chamber and a second chamber, as taught by Klee in the invention of Tyree, as modified, in order to advantageously increase the thermal efficiency of the system (col. 2, lines 24-25).
Regarding a pair of movable plates, per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a pair of movable plates in order to advantageously increase an opening area covered by the plate for greater airflow capacity.
Per claim 4, Tyree, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Tyree, as modified, fails to explicitly teach wherein the adjustable opening (38) comprises a stainless steel material sheet movable with respect to the wall (36; 136a, 136b) for providing the flow path between the first chamber (16; 116) and the second chamber (30; 130).
However, Klee teaches a cryogenic flow freezer wherein an adjustable opening (76) comprises a sheet (“pivoted control blade”, col. 3, line 61 is considered a sheet) movable with respect to wall (wall of freezer) for providing the flow path between a first chamber and a second chamber (see figure 1a) for increased thermal efficiency (col. 2, lines 24-25).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an adjustable opening comprising a sheet movable with respect to a wall for providing a flow path between a first chamber and a second chamber, as taught by Klee in the invention of Tyree, as modified, in order to advantageously increase the thermal efficiency of the system (col. 2, lines 24-25). 
Regarding the sheet being stainless steel, the examiner takes OFFICIAL NOTICE that using stainless steel in a food processing system is old and well known to prevent corrosion and contamination.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the sheet be stainless steel in order to advantageously prevent corrosion and contamination.
	Per claims 5-9, Tyree, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Tyree, as modified, fails to explicitly teach wherein the adjustable opening comprises a baffle disposed between the first chamber and the second chamber for interrupting the flow of the freezing gas from the first chamber, the baffle disposed to provide a first opening through which the flow is directed to a region of the second chamber for providing the exhaust from said second chamber to an area external to the first housing and the second housing (claim 5), wherein the first opening is sized and shaped to accommodate movement of the food product through the first opening (claim 6), wherein the baffle is movable with respect to the first chamber and to the second chamber for changing location of the region to which the flow of the freezing gas is directed (claim 7), wherein the baffle comprises the common wall and is a longitudinal member sized and shaped to be disposed between the first housing and the second housing (claim 8), wherein the longitudinal member is constructed from a material selected from the group consisting of stainless steel, plastic, and a combination of stainless steel and plastic (claim 9).
	However, Klee teaches a cryogenic flow freezer wherein an adjustable opening comprises a baffle (“pivoted control blade”, col. 3, line 61 is considered a baffle) disposed between a first chamber and a second chamber (see figure 1a) for interrupting the flow of the freezing gas from the first chamber, the baffle disposed to provide a first opening (opening in which “E” passes therethrough) through which the flow is directed to a region of the second chamber for providing the exhaust from said second chamber to an area external to the first housing and the second housing (via 54 and 54) (claim 5), wherein the first opening is sized and shaped to accommodate movement of food product through the first opening (see figure 1a) (claim 6), wherein the baffle (76) is movable with respect to the first chamber and to the second chamber (“pivoted”, col. 3, line 61) for changing location of the region to which the flow of the freezing gas is directed (as the baffle is pivoted the location of the region to which the flow of freezing gas will be directed) (claim 7), wherein the baffle comprises the common wall (side wall of freezer) and is a longitudinal member sized and shaped to be disposed between the first housing and the second housing (see figure 1a) (to clarify, the baffle has a longitudinal component, thus the baffle is considered a longitudinal member) (claim 8) for increased thermal efficiency (col. 2, lines 24-25).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an adjustable opening comprising a baffle disposed between a first chamber and a second chamber for interrupting the flow of the freezing gas from the first chamber, the baffle disposed to provide a first opening through which the flow is directed to a region of the second chamber for providing the exhaust from said second chamber to an area external to the first housing and the second housing (claim 5), wherein the first opening is sized and shaped to accommodate movement of food product through the first opening (claim 6), wherein the baffle is movable with respect to the first chamber and to the second chamber for changing location of the region to which the flow of the freezing gas is directed (claim 7), wherein the baffle comprises the common wall and is a longitudinal member sized and shaped to be disposed between the first housing and the second housing (claim 8), as taught by Klee in the invention of Tyree, as modified, in order to advantageously increase the thermal efficiency of the system (col. 2, lines 24-25).
Regarding the longitudinal member material, the examiner takes OFFICIAL NOTICE that using stainless steel in a food processing system is old and well known to prevent corrosion and contamination.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the longitudinal member be stainless steel in order to advantageously prevent corrosion and contamination.
	Per claim 10, Tyree, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Tyree, as modified, teaches wherein the food freezer is a tunnel freezer (see figure 1a).
Per claim 11, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus from claim 1.  See MPEP 2112.02.
Per claim 12, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus from claim 5.  See MPEP 2112.02.
	Per claim 13 and 14, Tyree, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Tyree, as modified, teaches wherein the freezing gas (20) comprises a cryogenic substance (“nitrogen”, col. 3, lines 28) (claim 13), wherein the cryogenic substance is a nitrogen gas (“nitrogen vapor”, col. 3, line 28) (claim 14).
	Per claim 15, Tyree, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Tyree, as modified, teaches wherein the food freezer is a tunnel freezer (see figure 1a).
Response to Arguments
	In regards to the applicant’s argument on page 9, first paragraph, that “Tyree does not disclose, teach or suggest a freezer having a first housing having a first internal chamber and a second housing having a second internal chamber wherein the first and second chambers are in fluid communication”; the examiner respectfully disagrees.  Tyree does disclose a first housing (see annotated figure below) having a first chamber (space inside first housing) and a second housing (see annotated figure below) having a second chamber (space inside second chamber) arranged internally within and being in fluid communication with the first chamber.  Therefore the applicant’s argument is not persuasive and the rejection remains. 

    PNG
    media_image1.png
    407
    878
    media_image1.png
    Greyscale

In regards to the applicant’s argument on page on page 9, second paragraph, that there is no motivation to combine Tyree with Klee for the purpose of providing means to prevent ingress of external atmosphere into the freezing chamber; the examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Klee teaches a cryogenic flow freezer including an adjustable opening disposed at a common wall between a first chamber and a second chamber for controlling a flow of freezing gas moving from a first chamber to the second chamber, the adjustable opening disposed to provide a flow path for the flow of freezing gas to a region of the second chamber for exhaust from said second chamber to an area external to the first housing and second housing for increased thermal efficiency (col. 2, lines 24-25).  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 10, first paragraph, that because Tyree already discloses a solution for preventing ingress of external atmosphere into the freezing chamber (13), there is no motivation to combine Tyree with Perez; the examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Klee teaches a cryogenic flow freezer including an adjustable opening disposed at a common wall between a first chamber and a second chamber for controlling a flow of freezing gas moving from a first chamber to the second chamber, the adjustable opening disposed to provide a flow path for the flow of freezing gas to a region of the second chamber for exhaust from said second chamber to an area external to the first housing and second housing for increased thermal efficiency (col. 2, lines 24-25).  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 10, last paragraph, that Klee does not include an adjustable opening…disposed as a common wall between a first chamber…and a second chamber…for controlling a flow of freezing gas moving from a first chamber to a second chamber; the examiner respectfully disagrees. Klee teaches a cryogenic flow freezer including an adjustable opening (76; “a pivoted control blade 76 is provided for varying the flow pattern of the gas at the product inlet”, col. 3, lines 61-62) disposed at a common wall (see wall 76 is attached thereto) between a first chamber (i.e. see annotated figure below) and a second chamber (see annotated figure below) for controlling a flow of freezing gas moving from a first chamber to the second chamber, the adjustable opening disposed to provide a flow path for the flow of freezing gas to a region of the second chamber for exhaust from said second chamber to an area external to the first housing and second housing (via 52 and 54) for increased thermal efficiency (col. 2, lines 24-25).  Therefore the applicant’s argument is not persuasive and the rejection remains.

    PNG
    media_image2.png
    430
    758
    media_image2.png
    Greyscale

In regards to the applicant’s argument on page 11, first paragraph, that the control blade (76) of Klee is not disposed at a common wall between two chambers (Klee discloses only one chamber (10)); the examiner respectfully disagrees.  The control blade of Klee is attached to a “common wall” as shown below between the first and second chambers.  Therefore the applicant’s argument is not persuasive and the rejection remains.


    PNG
    media_image3.png
    385
    875
    media_image3.png
    Greyscale

	In regards to the applicant’s argument on page 11, first paragraph that Klee does not disclose or suggest that the provision of the control blade (76) is intended to form, or results in, the formation of a pressure curtain of freezing gas to prevent ingress of external atmosphere into tunnel (10); the examiner notes that the claims does not require the control blade be intended to form, or result in, the formation of a pressure curtain of freezing gas to prevent ingress of external atmosphere into tunnel.  Therefore the argument is not persuasive and the rejection remains.
	In regards to the applicant’s argument on page 11, last paragraph, that the combination of Tyree with Klee does not disclose first and second housings having first and second internal chambers that in fluid communication, or a common wall between first and second chambers, or an adjustable wall disposed on such a common wall; the examiner respectfully disagrees.  Tyree teaches a first housing (see annotated figure above of Tyree) having a first chamber (space inside first housing) and a second housing (see annotated figure above of Tyree) having a second chamber (space inside second chamber) in fluid communication with the first chamber and Klee teaches an adjustable opening disposed at a common wall (see wall of Klee that 76 is attached thereto) between a first chamber (i.e. see annotated figure above of Klee) and a second chamber (see annotated figure above of Klee) for controlling a flow of freezing gas moving from a first chamber to the second chamber, the adjustable opening disposed to provide a flow path for the flow of freezing gas to a region of the second chamber for exhaust from said second chamber to an area external to the first housing and second housing (via 52 and 54) for increased thermal efficiency (col. 2, lines 24-25).  It is unclear how the combination of Tyree and Klee do not disclose these elements.  Therefore the applicant’s argument is not persuasive and the rejection remains.
Response to Arguments
In regards to the applicant’s argument on page 11, second paragraph, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tyree teaches a cryogenic flow freezer including an adjustable opening disposed at a common wall between a first chamber and a second chamber for controlling a flow of freezing gas moving from a first chamber to the second chamber, the adjustable opening disposed to provide a flow path for the flow of freezing gas to a region of the second chamber for exhaust from said second chamber to an area external to the first housing and second housing (via 52 and 54) for increased thermal efficiency (col. 2, lines 24-25).  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 12, last paragraph, that Klee does not disclose a second housing because the second housing has an open top; the examiner respectfully disagrees.  The region indicated as the “second housing” houses elements of the system.  Thus the region indicated as “the second housing” is a “housing”.  Therefore the applicant’s argument is not persuasive and the rejection remains.
In response to applicant's argument on page 13, third paragraph, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regards to the applicant’s argument on page 14, last paragraph, that there is no motivation to combined Klee with Tyree because Tyree already uses a system to exhaust gas; the examiner respectfully disagrees.  While Tyree does have a system for exhausting gas, Klee discloses using an adjustable opening for controlling exhaust gas for increased thermal efficiency (col. 2, lines 24-25). Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 16, last paragraph, that there is no evidence that the adjustable opening of Klee would increase the thermal efficiency of the system; the examiner respectfully disagrees.  Klee discloses that a system that uses an adjustable opening for controlling the exhaust gas in the system that increases the thermal efficiency of the system (col. 2, lines 24-25).  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 17, first full paragraph, that combining Klee with Tyree would make the system to of Tyree unsatisfactory for its intended purpose; the examiner respectfully disagrees.  Adding an adjustable opening to the system of Tyree would not prevent the system of Tyree from exhausting gas from the first chamber.  Adding an adjustable opening would provide further control of the amount of gas exhausted and increase the thermal efficiency (col. 2, lines 24-25) of the system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763